 Case 1:20-cv-00202-IMK Document 11 Filed 10/29/20 Page 1 of 2 PageID #: 63



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,
by Executrix Billi Jo Volek, and
BILLI JO VOLEK,

           Plaintiffs,

v.                                      CIVIL ACTION NO. 1:20cv202
                                             (Judge Keeley)

G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities, and
WONDERFULLY WILD LLC,

           Defendants.

                ORDER FOLLOWING SCHEDULING CONFERENCE

      For the reasons stated on the record during a scheduling

conference held on October 29, 2020, by telephone, the Court

ORDERED as follows:

      1. Plaintiffs may file an amended complaint against Defendant

G. Russell Rollyson, Jr. by November 13, 2020. By agreement,

counsel for Defendant Rollyson shall accept service of the amended

complaint on Defendant’s behalf;

      2. The parties shall complete discovery by October 29, 2021;

and

      3. A status conference will be held December 3, 2020 at 11:30

a.m. by telephone to further schedule the case as necessary. The

Court DIRECTS lead counsel for the plaintiffs to arrange the

conference call and provide dial-in information to all parties and
 Case 1:20-cv-00202-IMK Document 11 Filed 10/29/20 Page 2 of 2 PageID #: 64



ESTATE OF RIDENOUR ET AL. V. ROLLYSON ET AL.                    1:20cv202

                ORDER FOLLOWING SCHEDULING CONFERENCE

the Court, by email to candace_levitsky@wvnd.uscourts.gov, no later

than Wednesday, November 25, 2020.

     It is so ORDERED.

     The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: October 29, 2020

                                   /s/ Irene M. Keeley
                                   IRENE M. KEELEY
                                   UNITED STATES DISTRICT JUDGE




                                     2
